DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 13 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 16-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1-3, 5, 7-10, 13, 16-20, and 22, the previously recited limitation “energy storage modules” was amended to “dynamo-electric machines”.  
	Regarding Claims 2-13, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 17-22, they depend from Claim 16 and are also rejected for the reasons stated above.

Claims 1-13 and 16-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-3, 5, 7-10, 13, 16-20, and 22, the previously recited limitation “energy storage modules” was amended to “dynamo-electric machines”.  There is no support in the original specification and/or drawings for “dynamo-electric machines”. It is therefore unclear what “dynamo-electric machines” is referencing because the original specification and/or drawings have not described what this limitation is. 
Regarding Claims 2-13, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 17-22, they depend from Claim 16 and are also rejected for the reasons stated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov US 2016/0336928 (Kuznetsov I), in view of Orban et al. US 2019/0115758, and in further view of Kuznetsov US 2014/0346868 (Kuznetsov II).
Regarding Claims 1 and 16, Kuznetsov I teaches a power transfer system comprising: 
a power source (TG1, TG2 or TG3, fig. 14); and 
multiple energy storage modules (1st module-1402, 1408, & energy storage battery; and 2nd module-1404, 1432, & energy storage battery, fig. 14) operatively coupled in series to the power source (1st module is connected in series to AC to DC converter (A), connected to turbine generators; and 2nd module is connected in series to AC to DC converter (B), connected to turbine generators); 
wherein the energy storage modules are configured to receive constant-current DC input from the power source (via AC to DC converter, fig. 14); 
wherein the energy storage modules are hybrid energy storage modules each with an electrical-machine-inertial energy store (1408, fig. 14 and 1432, fig. 14) and an electro-chemical energy store (energy storage battery connected to LVDC BUS 1 and LVDC BUS 2, fig. 14); and 

Orban teaches an output electric power from one of the energy storage modules (632, fig. 6) passes through a rectifier (630, fig. 6) and a DC-to-AC converter (626, fig. 6) to provide variable-frequency polyphase AC input to another of the energy storage modules (the flywheel in which energy is stored, a rectifier, and an inverter, and electrically coupling the power recovery and regeneration system to the synchronous electrical machine may comprise: electrically coupling the flywheel to an input node of the rectifier; electrically coupling an output node of the rectifier to an input node of the inverter; and electrically coupling an output node of the inverter to the synchronous electrical machine, refer to [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Orban with the power transfer system of Kuznetsov I in order to provide power to the load.
The combination of Kuznetsov I and Orban is however silent wherein the energy storage modules are configured to provide simultaneously both constant-current AC output and constant- voltage AC output.
 wherein the energy storage modules are configured to provide simultaneously both constant-current AC output and constant- voltage AC output (400, P7, P8, P9, fig. 4 and when both the electrochemical energy storage system 406 and SM 402 are charged to full capacity, the load 430 at P7 may be supplied power first.  Once a specific charge is delivered at constant current, the path from the electrochemical energy storage system 406 may be interrupted, and the SM 402 may provide the power through paths P5 and P7.  The converter 414 includes two additional outputs at paths P8 and P9 to the low voltage AC load 432 and medium voltage AC load 434, respectively, which may be fed from either the SM 402 for continuous output and/or from the electrochemical energy storage system 406 when limited time duration pulses are desired, refer to [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Kuznetsov II with the power transfer system of the combination of Kuznetsov I and Orban in order to provide power to the load.
Regarding Claim 2, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 1 and further teaches wherein the electrical-machine- inertial energy store includes a flywheel operatively coupled to a rotary induction machine (DFIM-1 &1408; and DFIM-2 and 1432, fig. 14 of Kuznetsov I).
Regarding Claim 3, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 2 and further teaches wherein the electro-chemical energy store is also operatively coupled to the rotary induction machine, for providing bidirectional slip energy excitation power (DFIM-1 & energy storage battery; and DFIM-2 
Regarding Claim 4, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 2 and further teaches wherein the rotary induction machines are doubly-fed induction machines each with multiple output ports (DFIM-1, 1406, & 1412; and DFIM-2, 1420 and port adjacent, fig. 14 of Kuznetsov I).
Regarding Claim 5, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 1 and further teaches wherein at least some of the energy storage modules each allow for multiple outputs, able to provide energy to multiple devices coupled to the power transfer system (1418, 1424, 1426, fig. 14 of Kuznetsov I).
Regarding Claim 6, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 1 and further teaches wherein the power source is a combination of a power generator and an electronic regulator that provides for constant-current regulation of output power (TG1, TG2, or TG3, fig. 14 of Kuznetsov I).
Regarding Claim 7, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 1 and further teaches wherein at least one of the energy storage modules has a relatively low impedance output, and at least another of the energy storage modules has a relatively high impedance output ([0135] of Kuznetsov I).
Regarding Claim 8, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 1 and further teaches comprising: a transmission line (main pulsed DC Bus, fig. 14 of Kuznetsov I) connecting the energy storage modules in series; and one or more bypass switches that allow selective bypass of one 
Regarding Claim 9, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 1 and further teaches comprising: an AC-to-DC rectifier (AC to DC converter, fig. 14 of Kuznetsov I) that changes an AC polyphase output from the power source to DC power; and a transmission line for transmitting the DC power to the energy storage modules.
Regarding Claim 10, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 9 and further teaches wherein the transmission line is bidirectional and is configured to receive electrical power from the energy storage modules and transfer the electrical power back to the power source, thereby to aid in reducing peak power draw from the power source (refer to [0156] of Kuznetsov I).
Regarding Claim 13, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 9 and further teaches comprising regenerative DC-to-AC converters (1410 and 1422, fig. 14 of Kuznetsov I) for converting the DC power on the transmission lines to an AC input for the energy storage modules, and for converting AC power to DC power, for transmission of the DC power on the transmission lines.
Regarding Claim 17, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 16 and further teaches bidirectionally transferring energy from one of the energy storage modules to another of the energy storage modules (refer to [0156] of Kuznetsov I).
Regarding Claim 21, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 16 and further teaches wherein the pilot DFIMs have rotor polyphase windings that provide input power to stator windings of respective of the master DFIMs, and provides an amplification of power (1420 and additional winding, fig. 14 of Kuznetsov I).
Regarding Claim 22, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 21 and further teaches wherein output from the stator windings of the master DFIMs is sent to rectifiers of respective of the energy storage modules (1410 & 1430, and 1422, fig. 14 of Kuznetsov I), wherein power and energy are delivered to an array of pulse-forming networks feeding a load circuit.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov US 2016/0336928 (Kuznetsov I), and in view of Orban et al. US 2019/0115758.
Regarding Claim 18, Kuznetsov I teaches a power transfer system comprising: 
a power source (TG1, TG2 or TG3, fig. 14); and 
multiple energy storage modules (1st module-1402, 1408, & energy storage battery; and 2nd module-1404, 1432, & energy storage battery, fig. 14) operatively coupled in series to the power source (1st module is connected in series to AC to DC converter (A), connected to turbine generators; and 2nd module is connected in series to AC to DC converter (B), connected to turbine generators); 
wherein the energy storage modules each include a master doubly-fed induction machine (DFIM) (1402, fig. 14), and a pilot DFIM (1404, fig. 14) operatively coupled 
Orban teaches an output electric power from one of the energy storage modules (632, fig. 6) passes through a rectifier (630, fig. 6) and a DC-to-AC converter (626, fig. 6) to provide variable-frequency polyphase AC input to another of the energy storage modules (the flywheel in which energy is stored, a rectifier, and an inverter, and electrically coupling the power recovery and regeneration system to the synchronous electrical machine may comprise: electrically coupling the flywheel to an input node of the rectifier; electrically coupling an output node of the rectifier to an input node of the inverter; and electrically coupling an output node of the inverter to the synchronous electrical machine, refer to [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Orban with the power transfer system of Kuznetsov I in order to provide power to the load.
Regarding Claim 19.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov US 2016/0336928 (Kuznetsov I), in view of Orban et al. US 2019/0115758, in view of Kuznetsov US 2014/0346868 (Kuznetsov II), and in further view of Schempf et al. US 6,454,011.
Regarding Claim 11, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 9 however is silent wherein the transmission line is at least 500m long.
Schempf teaches wherein the transmission line is at least 500m long (power cables maybe up to about 10 km, refer to col. 1, lines 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission line as taught by Schempf with the power transfer system of the combination of Kuznetsov I and Orban in order to provide power to the load.
Regarding Claim 12, the combination of Kuznetsov I, Orban, and Kuznetsov II teaches all of the limitations of Claim 9 however is silent wherein the transmission line is at least partially underwater.
Schempf teaches wherein the transmission line is at least partially underwater (fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission line as taught by Schempf with the power transfer system of the combination of Kuznetsov I and Orban in in order to provide power to the load.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov US 2016/0336928 (Kuznetsov I), in view of Orban et al. US 2019/0115758, and in further view of Kuznetsov WO 2018/004765 (Kuznetsov III).
Regarding Claim 20, the combination of Kuznetsov I, and Orban teaches all of the limitations of Claim 18, however is silent wherein each of the energy storage modules has an ultracapacitor energy storage device operatively coupled to the master DFIM and the pilot DFIM.
Kuznetsov III teaches wherein each of the energy storage modules has an ultracapacitor energy storage device operatively coupled to the master DFIM and the pilot DFIM (635, fig. 6A and refer to [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ultracapacitor energy storage device as taught by Kuznetsov III with the power transfer system of the combination of Kuznetsov I and Orban in in order to provide an additional power source to power to the load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836